F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 7 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    WILLIAM HALL,

                Plaintiff-Appellant,

    v.                                                   No. 00-3239
                                                  (D.C. No. 98-CV-4026-CM)
    FLIGHT SAFETY                                          (D. Kan.)
    INTERNATIONAL, INC.,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before EBEL , ANDERSON , and KELLY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       William Hall appeals from the district court’s grant of     summary judgment

to defendant on claims of employment discrimination pursuant to Title VII, the

ADEA, and 28 U.S.C. § 1981; retaliation; and hostile work environment. The

parties are familiar with the underlying facts; we need not repeat them here.

This court has jurisdiction as a result of 28 U.S.C. § 1291, and reviews the district

court’s summary judgment decision de novo , applying the same standards as that

court pursuant to Rule 56(c).    Gossett v. Okla. ex rel. Bd. of Regents   , 245 F.3d

1172, 1175 (10th Cir. 2001).

       On appeal, appellant presents four issues, arguing that: 1) the district court

erred in barring one of his § 1981 claims on statute of limitations grounds;

2) he has presented sufficient evidence of pretext precluding      summary judgment

on his failure-to-promote claims based on racial discrimination; 3) he has made

out a prima facie case of retaliation; and 4) he has demonstrated the existence of

a hostile work environment. All other issues which were decided by the district

court and are not raised on appeal are considered waived.        See State Farm Fire &

Cas. Co. v. Mhoon , 31 F.3d 979, 984 n.7 (10th Cir. 1994).

       After careful review of the entire record on appeal in light of appellant’s

arguments and the applicable legal standards, we conclude that the district court

correctly decided this case. Therefore, for substantially the same reasons

contained in the district court’s thorough Memorandum and Order dated


                                            -2-
July 11, 2000, the judgment of the United States District Court for the District

of Kansas is AFFIRMED.


                                                    Entered for the Court



                                                    Paul J. Kelly, Jr.
                                                    Circuit Judge




                                         -3-